DETAILED ACTION
This communication is responsive to the Amendment filed June 15, 2022.  Claims 1-3 and 8-24 are currently pending.  
The rejections of claims 1-3 and 8-20 set forth in the Office Action dated February 16, 2022 are WITHDRAWN due to Applicant’s incorporation of subject matter not taught by the examples relied upon by the examiner to reject the claims.
Claims 1-3 and 8-20 are newly REJECTED for the reasons set forth below.  New claims 21-24 are also REJECTED.
These rejections are necessitated by amendment.  Therefore, this action is final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 21, the limitation as to the amount of Group 3 metal-carboxylate compound is indefinite because there is no relative amount of another catalyst component recited.  Depending on the reaction scale, any amount of Group 3 metal-carboxylate compound would meet the limitations of claim 21.  Without a framing relative amount (e.g., a relative amount of Lewis base or some other component), reciting an amount of a single component is nonsensical.  

Claims 23 and 24 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claims 23 and 24, compounds that fall outside the definition of formula (I) of claim 14 are recited, making these claims broader than claim 14.  A substituted morpholine, an oligomeric oxolanyl alkane, EHA, a tri(nonylphenyl)phosphite are all outside the definition of the Lewis base as defined by formula (I).
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 8-13, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Qin (US 2017/0073443).
Regarding claims 1-3, 8, 11-13, and 21, Qin teaches a process for the polymerization of 1,3-butadiene.  The process comprises contacting a 15 wt.% solution of 1,3-butadiene in hexane with a catalyst system comprising a preformed catalyst component, 4-t-butyl catechol (a Lewis base), and diisobutylaluminum hydride.  (Ex. 7, para. [0138].)  The preformed catalyst comprises neodymium versatate, triisobutylaluminum, and ethylaluminum dichloride.  (Ex. 1, para. [0136].)  The NdV3 is the Group 3 metal atom-containing carboxylate, the TIBA and DIBAH together are the catalyst activator, and the EADC is the halogen-containing compound.  As noted previously, the 4-t-butyl catechol is the Lewis base.  The Lewis base:Nd molar ratio is 0.25:1 (see Table 2), or 1:4, which is within the claimed range.
The difference between Example 7 of Qin and the present claims is that Example 7 of Qin uses 4-t-butyl catechol as the Lewis base, which is expressly excluded by claim 1.  However, Qin also teaches that other catechols may be used in the catalyst system, including methyl catechols, ethyl catechols, and propyl catechols, as well as silyl catechols.  (paras. [0075]-[0076].)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted one of the catechols listed in paras. [0075]-[0076] of Qin in place of 4-t-butyl catechol in Example 7 with the predictable result of forming a useful catalyst system because Qin identifies these catechols as alternative useful examples.  (See MPEP 2143(I)(B).)

Regarding claims 9 and 10, Qin teaches all of the limitations of claim 8.  (See paragraph 13 above, which is incorporated by reference herein.)
The difference between Example 7 of Qin and the present claims is that the molar ratio of Lewis base to Group 3 atom is 0.25, which is above the claimed ranges.  However, Qin further teaches that the molar ratio of Lewis base to Group 3 atom may be as low as less than 0.1:1 (see para. [0080]), which is within the claimed ranges.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have lowered the amount of Lewis base in Example 7 to less than 0.1 mol per mole Nd because Qin teaches that an active catalyst may be formed with a lesser amount.

Regarding claim 22, Qin teaches that the Lewis base is added after the other catalyst components are combined and aged.  (paras. [0136], [0138].)

Claims 14, 15, 17, 18, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 2022/0010105).
Regarding claims 14, 15, 17, 18, and 23, Oh teaches a process for the polymerization of 1,3-butadiene.  The process comprises contacting an 11 wt.% solution of 1,3-butadiene in hexane with a catalyst system comprising neodymium versatate, MAO and diisobutylaluminum hydride (catalyst activators), and diethylaluminum chloride (a halogen-containing compound).  (Ex. 1, para. [0173].)
The difference between Example 1 of Oh and the present claims is that Example 1 does not teach the presence of a Lewis base.  However, Oh more generally teaches that a Lewis base such as pyridine may be added to the catalyst system in the amount of 1-10 mol Lewis base per mole lanthanide, which overlaps the claimed ranges.  (para. [0109].)  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range taught by Oh.  Further, it would have been obvious to one of ordinary skill to have added the Lewis base to Example 1 to improve solubility of the NdV3 and improve long-term storage stability.  (Oh, para. [0109].)

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 2022/0010105) as applied to claim 14 above, and further in view of Qin (US 2017/0073443).
Regarding claim 16, Oh teaches all of the limitations of claim 14.  (See paragraph 16 above, which is incorporated by reference herein.)
The difference between Example 1 of Oh and claim 16 is that Example 1 of Oh incorporates MAO and diisobutylaluminum hydride as alkylating agents, rather than the recited mixture of a trihydrocarbylaluminum and dihydrocarbylaluminum hydride.  However, alkylating agents of this type are known in the art.  For example, Qin teaches an NdV3-based catalyst system that incorporates triisobutylaluminum and diisobutylaluminum hydride as the alkylating agents.  (See Exs. 1 and 7, paras. [0136], [0138].)  It would have been obvious to substituted the alkylating agents of Qin in place of the alkylating agents of Example 1 of Oh with the predictable result of forming a useful catalyst system because both alkylating agent mixtures are known in the art as useful alkylating agents in similar catalyst systems.  (See MPEP 2143(I)(B).)

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 2022/0010105) in view of Qin (US 2017/0073443).
Regarding claims 19 and 20, Oh teaches a process for the polymerization of 1,3-butadiene.  The process comprises contacting an 11 wt.% solution of 1,3-butadiene in hexane with a catalyst system comprising neodymium versatate, MAO and diisobutylaluminum hydride (catalyst activators), and diethylaluminum chloride (a halogen-containing compound).  (Ex. 1, para. [0173].)
There are two differences between Example 1 of Oh and the present claims.
First, Example 1 does not teach the presence of a Lewis base.  However, Oh more generally teaches that a Lewis base such as pyridine may be added to the catalyst system in the amount of 1-10 mol Lewis base per mole lanthanide, which overlaps the claimed range.  (para. [0109].)  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range taught by Oh.  Further, it would have been obvious to one of ordinary skill to have added the Lewis base to Example 1 to improve solubility of the NdV3 and improve long-term storage stability.  (Oh, para. [0109].)
Second, Example 1 of Oh incorporates MAO and diisobutylaluminum hydride as alkylating agents, rather than the recited mixture of a trihydrocarbylaluminum and dihydrocarbylaluminum hydride.  However, alkylating agents of this type are known in the art.  For example, Qin teaches an NdV3-based catalyst system that incorporates triisobutylaluminum and diisobutylaluminum hydride as the alkylating agents.  (See Exs. 1 and 7, paras. [0136], [0138].)  It would have been obvious to substituted the alkylating agents of Qin in place of the alkylating agents of Example 1 of Oh with the predictable result of forming a useful catalyst system because both alkylating agent mixtures are known in the art as useful alkylating agents in similar catalyst systems.  (See MPEP 2143(I)(B).)

Response to Arguments
To the extent Applicant’s arguments were not addressed above in paragraph 2, Applicant’s arguments are unpersuasive.  In particular, Applicant argues that Qin does not render claims 9 and 10 unpatentable because Qin does not anticipate claims 9 and 10.  (Remarks, pp. 7-8.)  As discussed in the February 16 Office Action at paragraph 13, claims 9 and 10 are rejected under a 35 USC 103 obviousness analysis.  As such, Applicant’s arguments are inapposite.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763